DAVISON, Chief Justice
(dissenting).
I am unable to agree with the opinion promulgated by the majority of my associates in this case. I am of the opinion that the appeal procedure followed by the plaintiffs in error was in conformity with the statutes and that the appeal should not be dismissed.
The record reflects that the lower court made an order granting to the plaintiffs in error an extension of time within which to file this appeal in the Supreme Court The pertinent portion of this order is as follows:
“ * * *; and that the plaintiffs be, and they are hereby granted, until De*1041cember 21, 1958, to file the Case-made, with Petition in Error, in the Supreme Court of the State of Oklahoma and the time for filing such appeal or proceedings in error in the Supreme Court is extended to and including the 21st. day of December, 1958.”
The case made was duly settled in time on November 5, 1958. After due certification and filing in the office of the court clerk of Pontotoc County, the case made and petition in error were filed with the clerk of this court on December 19, 1958. This date of filing was more than 20 days after the settlement of the case made, but was within the time granted by the lower court. The question is, was the extension of time to December 21, 1958, legally valid to permit filing of the appeal after expiration of the 20 day period. In my opinion there was a legal and valid extension.
The controlling statutes are Sections 972 and 962, O.S.1955, Supp. of Title 12. The applicable portion of Sec. 972, is as follows :
“All proceedings by case made for reversing, vacating or modifying judgments or final orders shall be commenced within twenty (20) days from the date the case made is settled; provided, however, that such proceedings must be commenced within three (3) months from the rendition of the judgment or final order complained of, provided, however, the trial court may in its discretion extend the period of time not to exceed six (6) months from the date of judgment.” (Emphasis mine.)
Section 962 is as follows:
“The court in which any case has been tried and finally determined, may, from time to time make orders extending the time for the making and serving of a case, or the filing of the proceedings in error, for good cause shown, but not beyond the period in which the proceedings in error may be filed in the appellate court; and in the exercise of judicial discretion the said court or judge, upon notice to the adverse party, and after hearing, may make such orders after the expiration of the time fixed in the previous order, or time allowed by statute, but this section shall in no manner be construed as affecting the statutes fixing the limit of time within which an appeal or proceeding in error may be begun in the appellate court.” (Emphasis mine.)
It is my opinion that a fair and judicial interpretation of these two' sections authorizes and empowers the trial court to grant an extension of time in which to file the proceedings in error which will expire after the expiration of the 20 days and after the expiration of the 3 months. The express limitation is that the extension may not be beyond the 6 months, period set forth in Sec. 972. Both sections control, limit and direct the perfection of appeal proceedings to this court. All parties appealing to this court are entitled to rely on the provisions thereof without anticipation of a strained interpretation which would defeat their right to a review of the judgments and orders of the lower court.
Perfection of appeal proceedings or proceedings in error in the instant case require the filing of the case made and petition in error. The absence of the case made or the petition in error renders the appeal defective. The plaintiffs .in error herein itemized these two necessary elements in the order when they specifically secured an extension of time to file the case made and the petition in error and for “filing such appeal or proceedings in error” in this court. They could not be more specific, nor could they name any other required element of the appeal. Sec. 962 empowers the trial court to extend the time to file the proceedings in error. The proceedings in error as used here are the case made and the petition in error. Sec. 962 undoubtedly authorizes an extension of the 20 day period after settlement of the case made as provided in Sec. 972.
Sections 972 and 962, as amended, were both passed by the 1955 legislature on the *1042same date and approved on the same date, and relate to the same subject and have the same general purpose. They are in pari materia and should be construed together and given effect as a whole. State ex rel. Marland v. Phillips Petroleum Co., 189 Okl. 629, 118 P.2d 621. They are presumed to be actuated by the same policy and should be construed together so that both may stand. O’Brien Packing Co. v. Martin, 172 Okl. 157, 44 P.2d 72. The two statutes are not irreconcilable and it is the duty .-of the court to give effect to both. State ex rel. King v. White, 170 Okl. 126, 39 P.2d 69.
The effect of the majority opinion is to ignore and render inoperative the provisions of Sec. 962. The legislature in passing these two statutes intended that each should be operative and that each should supplement and aid the other in the orderly administration of justice. The importance to plaintiffs in error of an un-strained interpretation of these statutes is as great as the right to appeal. It is of no avail to plaintiffs in error that they have the right to appeal if the court dismiss the appeal in the face of the express provisions of Sec. 962. The Constitution of the State of Oklahoma, Section 6, art. 2, states that courts of justice of this state shall be open to every person, and a speedy and certain remedy afforded for every wrong, and for every injury. I feel that the plaintiffs in error are being deprived of their rights under this constitutional provision. I find no decisions of this court where the facts here presented have been before this court in connection with the above cited statutes.
The majority opinion cites Smith v. Independent School District No. 16, Payne County, as contra to the views herein expressed. The similarity of the cited case to the instant appeal is that in both cases the orders extended the time in which to file the appeal in the Supreme Court. The distinguishing feature is that in the instant appeal the order also extended the time in which “to file the Case-made, with Petition in Error, in the Supreme Court”.
It is my opinion that the appeal should not be dismissed.
WELCH, J., concurs in the dissenting views expressed herein.